Citation Nr: 1100337	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  05-32 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability.   
 
2.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active duty from September 1969 to May 
1971 and from September 1990 to May 1991.  He also had additional 
service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 RO rating decision that, in 
pertinent part, denied service connection for PTSD, a low back 
disability, and for a neck disability.  

In May 2008, the Veteran testified at a Travel Board hearing at 
the RO.  In June 2008, the Board remanded these matters for 
additional development.

By way of a November 2009 decision, the RO granted service 
connection for PTSD.  Therefore, the issue of entitlement to 
service connection for PTSD is no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his two remaining 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

The Veteran contends that he has a low back disability and a neck 
disability that are related to his periods of service.  He 
specifically asserts that he suffered an injury to his low back 
in a vehicle accident in 1970 or 1971 during his first period of 
active duty and that he also injured his back and neck in a 
vehicular accident in 1991 during his second period of active 
duty.  

The claims file contains evidence both for and against the 
Veteran's claim.  While the Veteran was afforded a VA examination 
in December 2009 to attempt to resolve any conflict, that 
examiner did not provide any rationale for his opinion.  A new 
examination is in order.

HISTORY

The Veteran had verified active duty from September 1969 to May 
1971 and from September 1990 to May 1991.  He also had additional 
service in the Army National Guard.  

The Veteran's service treatment records are incomplete.  The 
service treatment records for his first period of active duty 
from September 1969 to May 1971 are essentially unavailable.  The 
only report of record is the Veteran's August 1969 pre-induction 
examination report.  There were no references to back or neck 
problems at that time.  

At the time of a January 1987 examination (apparently for 
National Guard purposes), the Veteran checked that he had 
arthritis, rheumatism, or bursitis, and that he had recurrent 
back pain.  The reviewing examiner indicated that the Veteran had 
recurrent low back pain secondary to bursitis.  The January 1987 
examination report included a notation that the Veteran's spine 
and other musculoskeletal systems were normal.  

A private February 1990 report from CardioCare Medical, P.C., 
noted that the Veteran reported that he suffered severe pain in 
his low back when bending in December 1989.  A diagnosis was not 
provided at that time.  A March 1990 treatment X-ray report, as 
to the Veteran's lumbosacral spine, from City-Wide Imaging, 
related an impression of mild degenerative changes with anterior 
spur formation in the lower lumbosacral spine, otherwise 
unremarkable.  A July 1995 report from CardioCare Medical, P.C., 
noted that the Veteran had intermittent recurrence of low back 
pain, which was chronic since 1986.  The assessment did not refer 
to a low back disability.  

The service treatment records for the Veteran's second period of 
active duty from September 1990 to May 1991 include a reference 
to low back problems.  On a medical history form at the time of 
an April 1991 separation examination, the Veteran checked that he 
had arthritis, rheumatism, or bursitis, and that he had recurrent 
back pain.  The reviewing examiner noted that the Veteran injured 
his low back a long time ago and that he would have occasional 
recurrences.  

Subsequent treatment records on file that include references to 
low back pain appear to be service treatment records, apparently 
for National Guard purposes.  At the time of a March 1995 
examination, the Veteran checked that he had arthritis, 
rheumatism, or bursitis, and that he had recurrent back pain.  
The reviewing examiner did not refer to any low back or neck 
complaints.  On a medical history form at the time of an August 
1995 examination, the Veteran also checked that he had arthritis, 
rheumatism, or bursitis, and that he had recurrent back pain.  
The reviewing examiner noted that the Veteran had recurrent back 
pain.  The August 1995 objective examination report included a 
notation that the Veteran's spine and musculoskeletal system were 
normal.  

Subsequent post-service private and VA treatment records show 
treatment for disorders including variously diagnosed low back 
and neck disabilities.  For example, a January 2001 VA treatment 
entry noted that the Veteran had a herniated nucleus pulposus at 
L4-L5, status post laminectomy, and that he was last seen in 
rehabilitation for chronic low back pain.  It was also reported 
that the Veteran was status post neck trauma in the military.  
The assessment was degenerative joint disease and myofascial 
lumbar paraspinal myofasciitis.  

A November 1998 VA spine examination report noted that the 
Veteran's claims folder was reviewed.  The Veteran reported that 
he suffered a lumbar spine injury in Saudi Arabia in 1991 and 
that he presently had low back pain.  He stated that he lifted 
heavy boxes or weights in Saudi Arabia.  The diagnoses were 
spondylosis at L5-S1 due to trauma; degenerative disc disease and 
disc narrowing at C5-C6 and C6-C7; and focal herniated nucleus 
pulposus at L5 with degenerative changes.  The examiner commented 
that the Veteran had degenerative arthritis of the lumbosacral 
spine secondary to trauma and that he had chronic fibromyalgia 
pain syndrome with trigger points and polyarthropathy.  The 
examiner stated that such problems had no relation to "Gulf 
Syndrome".  The examiner did not specifically address whether 
the Veteran's diagnosed low back and cervical spine disabilities 
were related to his period of service.  

In a July 2004 statement, a VA physician noted that the Veteran 
suffered from severe and extensive degenerative joint disease 
involving the lumbosacral spine and cervical spine, as well as 
both knees and shoulders.  The physician noted that the Veteran 
underwent a disc removal for a left-sided herniated disc at the 
L4-L5 level at a VA facility.  The physician commented that the 
Veteran's extensive arthritic complaints had likely emanated, in 
part, from trauma during prior military service, as he had ridden 
extensively on rough terrain vehicles as part of his duties in 
military transportation during his periods of service in Korea, 
Saudi Arabia, and Iraq, over the previous twenty-five years.  The 
examiner remarked that the Veteran also suffered direct injuries 
in two vehicular accidents during his service and that he injured 
his back in 1970 or 1971, and that he also injured his back in 
1990 or 1991.  The Board notes that it appears that the VA 
physician did not review the Veteran's entire claims file in 
providing his opinions.  

This case was previously remanded by the Board in June 2008, 
partly to schedule the Veteran for a VA spine examination, if 
determined necessary.  Pursuant to the June 2008 remand requests, 
the Veteran was afforded a VA examination in December 2009.  The 
diagnoses were spondylosis at L3-L4, and L4-L5, and possible 
cauda equina.  The examiner commented that based on 
documentation, history, clinical and imaging information, in his 
opinion, the Veteran's neck and lumbar back complaints were less 
likely than not service-connected.  

The Board observes that the VA examiner did not specifically 
diagnose a neck or cervical spine disability.  Additionally, 
although the examiner provided an opinion, he did not provide an 
actual rationale for his opinion.  

The historical review above shows that there is both positive and 
negative evidence regarding the Veteran's claims for service 
connection for neck and back disorders. The Veteran should be 
afforded another VA examination to obtain a responsive 
etiological opinion, following a thorough review of the entire 
claims folder, with full rationale.  Such an examination should 
be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  See also Stegall v. West, 11 
Vet. App. 268 (1998).  The Board regrets that a further remand is 
necessary in this case.  

Finally, the Board observes that the Veteran is competent to 
report the incurrence of back and neck injuries during periods of 
active duty, as such injuries are capable of lay observation.  
See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  The Veteran's 
statements regarding his injuries appear to be credible in 
relation to the current evidence of record.  

Prior to the examination, any outstanding records of pertinent 
treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all medical 
providers who have treated him for low back 
and neck problems since October 2009.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, relevant VA treatment records 
since October 2009 should be obtained.  

2.  Schedule the Veteran for an appropriate 
VA examination by a physician to determine 
the nature and likely etiology of his claimed 
low back disability and neck disability.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction with 
the examination.  The examiner should 
diagnose all current low back and neck 
(cervical spine) disabilities.  Based on a 
review claims file, examination of the 
Veteran, and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, as 
to whether it is as at least as likely as not 
(50 percent or greater probability) that any 
diagnosed low back disabilities and neck 
(cervical spine) disabilities are 
etiologically related to his periods of 
service, to specifically include the claimed 
injuries during his period of active duty 
from September 1990 to May 1991, or, for that 
matter, during his period of active duty from 
September 1969 to May 1971.  The examiner 
must specifically acknowledge and discuss the 
Veteran's report that he suffered a back and 
neck injuries during those periods.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate 
where the examiner did not comment on the 
Veteran's report of in-service injury and 
relied on the absence of evidence in the 
Veteran's service medical records to provide 
a negative opinion).  If the examiner finds 
that any diagnosed low back disabilities or 
neck (cervical spine) disabilities existed 
prior to the Veteran's periods of service, 
the examiner should comment on whether any 
such pre-service conditions were permanently 
worsened by service.  

3.  Thereafter, review the Veteran's claims 
for entitlement to service connection for a 
back disability and entitlement to service 
connection for a neck disability.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case to 
the Veteran and his representative, and 
provide an opportunity to respond, before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


